DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.
Applicant has submitted supplemental amendments.  These amendments are entered.
Applicant argues that Shulman and Chapman do not disclose ‘…modulating, by one or more upstream modulators, each transmission group at a given frequency in accordance with a corresponding specific location in the spectral map…’  Examiner disagrees.  Shulman discloses modulating, by one or more modulators, each transmission group at a frequency in accordance with a corresponding specific location in a spectral map. (See Shulman fig. 1, para. 34, 36; AFE coverts a frequency to a destination frequency based on remodulation (modulating via modulator) wherein the frequencies are referred to as spectrum; fig.1 spectral map is 85MHz to 1812MHz; both DS3.1 are moved from the 1218-1812MHz spectrum to the 684 to 1218MHz Spectrum (e.g. specific location))

Applicant argues the amendments.  While Applicant may in fact be right that these new amendments are not in the current prior art, this does not result in allowable subject matter.  That is, new prior art has been introduced Kato (2020/0092882) which cures any deficiencies in the prior art already cited.  In order to address these amendments new art (Kato, for example) is introduced along with modified rejections.  Please see the rejections that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shulman (WO2020112231), and further in view of Chapman (7,349,430) and further in view of Kato (2020/0092882).

Regarding claim 20, Shulman discloses a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method of: (See Shulman para. 27; SoC software stored in memory and executed by a processor)
grouping data channels, at baseband, of like data types into corresponding transmission group; and (See Shulman fig. 1; both DS 3.1 data channels (e.g. data channel of like type) are grouped together at baseband between 1218 and 1812 MHz)
modulating, by one or more modulators, each transmission group at a frequency in accordance with a corresponding specific location in a spectral map. (See Shulman fig. 1, para. 34, 36; AFE coverts a frequency to a destination frequency based on remodulation (modulating via modulator) wherein the frequencies are referred to as spectrum; fig.1 spectral map is 85MHz to 1812MHz; both DS3.1 are moved from the 1218-1812MHz spectrum to the 684 to 1218MHz Spectrum (e.g. specific location))
	Shulman does not explicitly disclose wherein there are multiple groups and using the upstream.  However, Chapman does disclose wherein there are multiple groups and using the upstream.  (See Chapman col. 17, lines 57-59; multiple groups including upstream)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Shulman to include the teaching of wherein there are multiple groups and using the upstream of Chapman with the motivation being to allow for two way communication and further to optimize bandwidth by splitting the spectrum between uplink and downlink and further to allow for the adjustment in parameters which may be unique for the upstream and/or downstream which increases end-user satisfaction.
	Shulman in view of Chapman does not explicitly disclose accessing a spectral map, the spectral map comprising a plurality of entries relating a given transmission group of the corresponding transmission groups and a corresponding frequency.  However, Kato does disclose accessing a spectral map, the spectral map comprising a plurality of entries relating a given transmission group of the corresponding transmission groups and a corresponding frequency.  (See Kato para. 127, fig. 7; base station accesses a spectrum map which indicates current allocation of wireless spectrum including BW1, BW2, BW4, BW8 (e.g. entries relating to given transmission group); para. 126; corresponding frequencies 57.24-65.88GHz)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of manufacture of Shulman in view of Chapman to include the teaching of accessing a spectral map, the spectral map comprising a plurality of entries relating a given transmission group of the corresponding transmission groups and a corresponding frequency of Kato with the motivation being to ensure non-interfering assignments of limited resources and further to efficiently allocate limited resources and further to minimize delay and jitter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 27, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman (WO2020112231), and further in view of Chapman (7,349,430) and further in view of Kato (2020/0092882).

	Regarding claim 21, Shulman discloses a method comprising:
	grouping data channels, at baseband, of like data types into corresponding transmission groups; and (See Shulman fig. 1; both DS 3.1 data channels (e.g. data channel of like type) are grouped together at baseband between 1218 and 1812 MHz)
modulating, by one or more modulators, each transmission group at a frequency in accordance with a corresponding specific location in a spectral map. (See Shulman fig. 1, para. 34, 36; AFE coverts a frequency to a destination frequency based on remodulation (modulating via modulator) wherein the frequencies are referred to as spectrum; fig.1 spectral map is 85MHz to 1812MHz; both DS3.1 are moved from the 1218-1812MHz spectrum to the 684 to 1218MHz Spectrum (e.g. specific location))
	Shulman does not explicitly disclose wherein there are multiple groups and using the upstream.  However, Chapman does disclose wherein there are multiple groups and using the upstream.  (See Chapman col. 17, lines 57-59; multiple groups including upstream)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Shulman to include the teaching of wherein there are multiple groups and using the upstream of Chapman with the motivation being to allow for two way communication and further to optimize bandwidth by splitting the spectrum between uplink and downlink and further to allow for the adjustment in parameters which may be unique for the upstream and/or downstream which increases end-user satisfaction.
	Shulman in view of Chapman does not explicitly disclose accessing a spectral map, the spectral map comprising a plurality of entries relating a given transmission group of the corresponding transmission groups and a corresponding frequency.  However, Kato does disclose accessing a spectral map, the spectral map comprising a plurality of entries relating a given transmission group of the corresponding transmission groups and a corresponding frequency.  (See Kato para. 127, fig. 7; base station accesses a spectrum map which indicates current allocation of wireless spectrum including BW1, BW2, BW4, BW8 (e.g. entries relating to given transmission group); para. 126; corresponding frequencies 57.24-65.88GHz)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of manufacture of Shulman in view of Chapman to include the teaching of accessing a spectral map, the spectral map comprising a plurality of entries relating a given transmission group of the corresponding transmission groups and a corresponding frequency of Kato with the motivation being to ensure non-interfering assignments of limited resources and further to efficiently allocate limited resources and further to minimize delay and jitter.

Regarding claim 22, Shulman in view of Chapman in view of Kato discloses the method of claim 21, wherein the transmission groups are modulated at frequencies that avoid interference with wireless communication spectrum.  (See Shulman fig. 1, para. 34, 36; AFE coverts a frequency to a destination frequency based on remodulation (modulating via modulator) wherein the frequencies are referred to as spectrum; fig.1 spectral map is 85MHz to 1812MHz; both DS3.1 are moved from the 1218-1812MHz spectrum to the 684 to 1218MHz Spectrum (e.g. specific location); signal is sent over coaxial cable (e.g. avoids wireless spectrum and thus interference with wireless))

	Regarding claim 27, Shulman in view of Chapman in view of Kato discloses the method of claim 21, further comprising configuring a tap modulator and a tap demodulator to individually enable or disable a data port.  (See Shulman fig. 2; ser des 220 (e.g. tap demodulator) ser des 224 (e.g. tap modulator); data is either sent through the remodulation (enabled) or not sent through the remodulation (e.g. disabled); ports are transmission lines in fig. 2 )

	Regarding claim 31, Shulman in view of Chapman in view of Kato discloses the method of claim 21, further comprising configuring one filter of a set of downstream filters and a set of upstream filters to filter data having a signal-to-noise ratio (SNR) that is sufficient to successfully transfer data and to route data having a signal-to-noise ratio (SNR) that is sufficient to successfully transfer data to bypass the mapping engine.  (See Shulman fig. 2; downstream is bypassed in box 102; upstream and downstream filters in box 210; signals are sufficient as they bypass remodulator and are still able to be received/transmitted by end-user)

	Regarding claim 32, Shulman in view of Chapman in view of Kato discloses the method of claim 21, further comprising configuring one tap demodulator of a set of tap demodulators, one tap modulator of a set of tap modulators, and a mapping engine, to deliver peer-to-peer network traffic. (See Shulman fig. 2; ser des 220 (e.g. tap demodulator; set of one) ser des 224 (e.g. tap modulator; set of one); traffic is between devices (e.g. peer-to-peer))

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shulman (WO2020112231), and further in view of Chapman (7,349,430) and further in view of Kato (2020/0092882) and further in view of Beyers (6,072,804).

	Regarding claim 25, Shulman in view of Chapman in view of Kato discloses the method of claim 21.  Shulman in view of Chapman in view of Kato do not explicitly disclose further comprising configuring a mapping engine to pre-allocate time and frequency assignments to reduce signal jitter.  However, Beyers does disclose further comprising configuring a mapping engine to pre-allocate time and frequency assignments to reduce signal jitter.  (See Beyers col. 6, lines 51-55; pre assigning to reduce jitter; col.9, lines 19-22; slots are based upon time and frequency)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Shulman in view of Chapman in view of Kato to include the teaching of further comprising configuring a mapping engine to pre-allocate time and frequency assignments to reduce signal jitter of Beyers with the motivation being to allow for more seamless playback of video and/or sound and further to prevent poor quality data reproduction caused by network issues.


Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman (WO2020112231), and further in view of Chapman (7,349,430) and further in view of Kato (2020/0092882) and further in view of Blodgett (2005/0040888).

Regarding claim 26, Shulman in view of Chapman in view of Kato discloses the method of claim 21.  Shulman in view of Chapman in view of Kato does not explicitly disclose further comprising configuring at least one tap modulator to adjust a gain of an output signal in one or more of a digital domain and an analog domain.  However, Blodgett does disclose configuring at least one tap modulator to adjust a gain of an output signal in one or more of a digital domain and an analog domain.  (See Blodgett abstract; tap steering signals are modulated and gain adjusted; fig. 4 digital domain (in that the signal is either 1 or -1))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Shulman in view of Chapman in view of Kato to include the teaching of configuring at least one tap modulator to adjust a gain of an output signal in one or more of a digital domain and an analog domain of Blodgett with the motivation being to achieve linearity through the amplifier (See Blodgett para. 3) and further to allow for fine tune adjustments of signals to allow for optimal performance and minimize errors and interference.

	Regarding claim 35, Shulman in view of Chapman in view of Kato discloses the method of claim 21.  Shulman in view of Chapman in view of Kato do not explicitly disclose further comprising configuring at least one tap modulator to receive an instruction to adjust a gain of an output signal level.  However, Blodgett does disclose further comprising configuring at least one tap modulator to receive an instruction to adjust a gain of an output signal level.  (See Blodgett para. 5; instructions sent to adjust the gain-and-phase of signal to adjust the output)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Shulman in view of Chapman in view of Kato to include the teaching of further comprising configuring at least one tap modulator to receive an instruction to adjust a gain of an output signal level of Blodgett with the motivation being to achieve linearity through the amplifier (See Blodgett para. 3) and further to allow for fine tune adjustments of signals to allow for optimal performance and minimize errors and interference.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shulman (WO2020112231), and further in view of Chapman (7,349,430) and further in view of Kato (2020/0092882) and further in view of Tiemann (5,896,304).

	Regarding claim 30, Shulman in view of Chapman in view of Kato discloses the method of claim 21.  Shulman discloses sets of downstream and upstream filters.  (See Shulman fig. 2, para. 47)  Shulman in view of Chapman in view of Kato does not explicitly disclose filtering data that has an SNR that is insufficient to successfully transfer data and to regenerate the signal.  However, Tiemann does disclose filtering data that has an SNR that is insufficient to successfully transfer data and to regenerate the signal.  (See Tiemann col. 2, lines 36-49; filter used and multiplying samples (e.g. regenerate) when low SNR signal)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Shulman in view of Chapman in view of Kato to include the teaching of filtering data that has an SNR that is insufficient to successfully transfer data and to regenerate the signal of Tiemann with the motivation being to achieve processing gain needed for signal detection and acquisition (See Tiemann col. 2, line 41) and further to allow for signal detection in difficult environments which increases connectivity.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Shulman (WO2020112231), and further in view of Chapman (7,349,430) and further in view of Kato (2020/0092882) and further in view of Haartsen (6,650,630).

	Regarding claim 33, Shulman in view of Chapman in view of Kato discloses the method of claim 21.  Shulman in view of Chapman in view of Kato do not explicitly disclose dynamically shift a location of an upstream / downstream spectrum split based on an identified traffic pattern.  However, Haartsen does disclose dynamically shift a location of an upstream / downstream spectrum split based on an identified traffic pattern.  (See Haartsen col. 3, lines 57-60; adjusting bandwidth distribution between up and down)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Shulman in view of Chapman in view of Kato to include the teaching of dynamically shift a location of an upstream / downstream spectrum split based on an identified traffic pattern of Haartsen with the motivation being to more efficiently use limited resources by dynamically changing the available bandwidth in the direction that needs more bandwidth due to demand and further to reduce delay and improve limited resource usage.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shulman (WO2020112231), and further in view of Chapman (7,349,430) ) and further in view of Kato (2020/0092882) and further in view of Choi (6,741,579).

	Regarding claim 34, Shulman in view of Chapman in view of Kato discloses the method of claim 21.   Shulman in view of Chapman in view of Kato do not explicitly disclose divide dedicated bandwidth of the spectral map into permanently dedicated bandwidth and non- permanently dedicated bandwidth, wherein the non-permanently dedicated bandwidth dynamically shrinks and expands based on a data load assigned to the permanently dedicated bandwidth.  However, Choi does disclose divide dedicated bandwidth of the spectral map into permanently dedicated bandwidth and non- permanently dedicated bandwidth, wherein the non-permanently dedicated bandwidth dynamically shrinks and expands based on a data load assigned to the permanently dedicated bandwidth.  (See Choi abstract, fig. 2; d1u1d2u2 (e.g. permanent dedicated bandwidth); s1s2s3s4 (e.g. dynamic based on need))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Shulman in view of Chapman in view of Kato to include the teaching of divide dedicated bandwidth of the spectral map into permanently dedicated bandwidth and non- permanently dedicated bandwidth, wherein the non-permanently dedicated bandwidth dynamically shrinks and expands based on a data load assigned to the permanently dedicated bandwidth of Choi with the motivation being to allow for flexible assignments of data while at the same time reserving certain slots for known traffic such as control data which allows for flexibility but also save processing time and reduces delay.

Allowable Subject Matter
Claims 1-19 are allowed.
Claims 23-24 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461